Exhibit 10.2

 

 

ARCHROCK PARTNERS, L.P.

 

GRAPHIC [g51701kqi001.jpg]

FORM OF AWARD NOTICE AND AGREEMENT

 

 

UNIT AWARD FOR NON-EMPLOYEE DIRECTORS

 

 

 

Archrock GP LLC (the “Company”), as general partner of Archrock General Partner,
L.P., which is the general partner of Archrock Partners, L.P. (the
“Partnership”), has granted to you (the “Participant”) Common Units under the
Archrock Partners, L.P. Long-Term Incentive Plan (as amended, the “Plan”),
subject to the terms and conditions set forth in this Award Notice and Agreement
(the “Award Notice”) and the Plan.  Unless otherwise defined herein, capitalized
terms used in this Award Notice shall have the respective meanings ascribed to
them in the Plan.

 

The material terms of your Award are as follows:

 

1.                                                              Award.  You have
been granted Common Units of the Partnership (the “Award” or “Units”) subject to
these terms and conditions.

 

2.                                                              Grant Date.  The
Grant Date of your Award is the date on which this Award is approved by the
Compensation Committee of the Board of Directors of the Company.

 

3.                                                              Rights as
Unitholder.  You, or your executor, administrator, heirs, or legatees shall have
the right to receive distributions on Units and all the other privileges of a
unitholder of the Partnership.

 

4.                                                              No Right to
Continued Service.  Nothing contained in this Award Notice shall confer upon you
any right to continued service as a Director or limit in any way the right of
the Company or any its Affiliates to terminate or modify the terms of your
service at any time.

 

5.                                                              Withholding. The
Company and its Affiliates may elect, with your consent, to withhold a
sufficient number of Units that are otherwise issuable to you pursuant to your
Award to satisfy any such withholding obligations.

 

6.                                                              Plan Governs. 
Your Award and this Award Notice are subject to the terms of the Plan, a copy of
which is available at no charge through your UBS account or which will be
provided to you upon request as indicated in Section 11.  All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice, including, but not
limited to, Section 8(m) (“Compliance with Section 409A”) thereof. In the event
of a discrepancy between this Award Notice and the Plan, the Plan shall govern.

 

7.                                                              Adjustments.
This Award is subject to adjustment as provided in Section 7(c) of the Plan.

 

8.                                                              Modifications. 
The Company may make any change to this Award Notice that is not adverse to your
rights under this Award Notice or the Plan.

 

9.                                                             
Non-Solicitation/Confidentiality Agreement. The greatest assets of the
Partnership and its Affiliates (“Archrock” in this Section 9) are its employees,
directors, customers, and confidential information.  In recognition of the
increased risk of unfairly losing any of these assets to its competitors,
Archrock has adopted this Non-Solicitation/Confidentiality Agreement as set
forth in this Section 9, the terms of which you accept and agree to by accepting
the Award.

 

1

--------------------------------------------------------------------------------


 

In connection with your acceptance of the Award under the Plan, and in exchange
for the consideration provided hereunder, you agree that you will not, during
your service to Archrock, and for one year thereafter, directly or indirectly,
for any reason, for your own account or on behalf of or together with any other
person, entity or organization (a) call on or otherwise solicit any natural
person who is employed by Archrock in any capacity with the purpose or intent of
attracting that person from the employ of Archrock, or (b) divert or attempt to
divert from Archrock any business relating to the provision of natural gas
compression services without the prior written consent of Archrock. As further
consideration for the grant of the Award, you agree that you will not, while in
service to Archrock, or at any time thereafter, (i) make any independent use of,
or disclose to any other person (except as authorized by Archrock) any
confidential, nonpublic and/or proprietary information of Archrock, including,
without limitation, information derived from reports, work in progress, codes,
marketing and sales programs, customer lists, records of customer service
requirements, cost summaries, pricing formulae, methods of doing business,
ideas, materials or information prepared or performed for, by or on behalf of
Archrock nor (ii) by any manner or means, in public or in private, disparage,
demean, insult or defame Archrock, its officers or directors.

 

If any court determines that any provision of this agreement, or any part
thereof, is invalid or unenforceable, the remainder of this agreement shall not
be affected and shall be given full effect, without regard to the invalid
portions and the court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.

 

You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Archrock.

 

Notwithstanding any other provision of this Award, the provisions of this
Section 9 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof.  Any action or proceeding seeking to enforce any provision of this
Section 9 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.

 

10.                                                       Data Privacy.  You
consent to the collection, use, processing and transfer of your personal data as
described in this paragraph.  You understand that the Company and/or its
Affiliates hold certain personal information about you (including your name,
address and telephone number, date of birth, social security number, social
insurance number, etc.) for the purpose of administering the Plan (“Data”).  You
also understand that the Company and/or its Affiliates will transfer this Data
amongst themselves as necessary for the purpose of implementing, administering
and managing your participation in the Plan, and that the Company and/or its
Affiliates may also transfer this Data to any third parties assisting the
Company in the implementation, administration and management of the Plan.  You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for these purposes.  You also understand that you may,
at any time, review the Data, require any necessary changes to the Data or
withdraw your consent in writing by contacting the Company.  You further
understand that withdrawing your consent may affect your ability to participate
in the Plan.

 

11.                                                       Additional
Information.  If you require additional information concerning your Award,
contact the Company’s Stock Plan Administrator at 281.836.8055 or at
mystock@archrock.com.  You may also contact UBS at 713.654.4713.

 

12.                                                       Participant
Acceptance.  If you agree with the terms and conditions of this Award, please
indicate your acceptance in UBS One Source by selecting “Accept.”  To reject the
Award, select “Reject.”  Please note that if you reject the Award or do not
accept the Award within 90 days of the Grant Date, the Award will be forfeited.

 

2

--------------------------------------------------------------------------------